Citation Nr: 1529729	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-42 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ptosis of the right eye with esotropia and amblyopia.  

2.  Basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from May 15, 1968, to July 16, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of October 2008.  


FINDINGS OF FACT

1.  An unappealed August 1976 RO decision denied service connection for ptosis of the right eye with esotropia and amblyopia on the basis that the disability preexisted service and was not aggravated by service.  

2.  An unappealed July 1985 RO decision essentially determined that new and material had not been submitted to reopen a claim for service connection for ptosis of the right eye with esotropia and amblyopia.

3.  Evidence received since the April 1989 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for ptosis of the right eye with esotropia and amblyopia.  

4.  The Veteran's only period of active duty was from May 15, 1968, to July 16, 1968, a period of 2 months and 2 days.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for ptosis of the right eye with esotropia and amblyopia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§ 101(33), 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in August 2008, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate his claim, including the application to reopen the previously denied claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  The letter also provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In addition, this letter explained the bases for the previous denial of the claims, and that new and material evidence had to relate to those factors.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  

With respect to the duty to assist, service treatment records have been obtained.  VA records have been obtained as well.  There have been no identified private record.  A VA medical examination is not warranted because, in connection with a claim to reopen, VA does not have a duty to obtain a medical opinion if the claim is not reopened, regardless of any assistance provided to the claimant.  38 U.S.C.A. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).  

Concerning the claim for pension eligibility, in this case, where the facts about the periods of active duty are not in dispute, and the case is decided on the application of the law to the undisputed facts, the notification and assistance duties set forth in the Veterans Claims Assistance Act of 2000 do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Any deficiencies in notice or assistance are harmless error.

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Ptosis of the Right Eye with Esotropia and Amblyopia

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).    

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element. The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran's initial claim for service connection for "blindness to right eye" was received in July 1976.  In an August 1976 rating decision, the RO denied service connection for "ptosis of the right eye, with amblyopia and esotropia," on the basis that the conditions were constitutional or developmental abnormalities, and not aggravated by service.  Evidence of record at the time of that rating decision denying the claim consisted of service treatment records.  The Veteran did not appeal that decision within one year of the notification to him of the denial, or submit relevant evidence during that time period.  

He next filed a claim for service connection for "impaired vision" in January 1984.  At that time, he added the contention that the condition began when he fell and hit his head while traveling to Fort Knox after his enlistment.  In February 1984, he described the disability as "eye injury to right eye with resultant loss of vision and headaches."  The claim was denied in April 1984, on the basis that no new and material evidence had been submitted.  He applied to reopen his claim on additional occasions, with the most recent final denial in July 1985.  No additional relevant evidence or information was received concerning the issue during the succeeding year.  Therefore, the July 1985 rating decision is final.  38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103 (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

After that, he applied again to reopen his claim in January 1989, and this claim was denied in April 1989.  In September 1989 he applied to reopen his claim, stating that his recent claim had not been completed due to his move from Tennessee to Michigan.  It remains unclear as to whether he actually received notice of the April 1989 decision, and no action was taken on the September 1989 claim, which was received within a year of the April 1989 decision.  Therefore, the Board finds that the most recent final denial was in July 1985.

Evidence of record at the time of the earlier RO decisions included service treatment records.  The pre-induction examination in January 1968 revealed distant vision of 20/20 bilaterally.  He was noted to have a mild ptosis of the right eye.  He was found to be qualified for induction.  

He entered onto active duty on May 15, 1968.  On May 20, 1968, he was evaluated in the optometry clinic at Fort Knox.  His "naked vision" was noted to be 20/200 in the right eye and 20/30 in the left eye.  He had a ptosis on the right.  He was referred to the ophthalmology clinic for evaluation due to ptosis in the right eye, with best vision of 20/200 and no apparent pathology.  The ophthalmology consult, on May 22, 1968, revealed that the Veteran had had drooping of his right eyelid for his entire life.  On examination, he had a ptosis covering the upper half of the right pupil.  He also had esotropia of the right eye.  The diagnosis was congenital ptosis of the right eye with amblyopia.  

A medical board narrative summary dated May 22, 1968, noted that the Veteran had had a drooping upper right eyelid since birth, with accompanying poor vision  He was referred for optometry because of the ptosis.  The diagnoses were ptosis of the eyelid, congenital, right eye; amblyopia of the right eye, secondary to ptosis; and esotropia of the right eye.  All were noted to be not in the line of duty and to have existed prior to service.  The summary noted that according to Army regulations, the Veteran was eligible for separation because of erroneous entry for "ptosis interfering with vision."  The Veteran was discharged from service on July 16, 1968.

Also of record in July 1985 was the report of a VA hospitalization from May to June 1985, which noted a ptosis of the right upper lid was "secondary to a blunt trauma of his right orbit while in the military in 1968."  

The evidence received since the July 1985 RO decision includes VA hospital summaries from June 1988 and February 1989.  Those show that the Veteran underwent repair of eyelid surgery in June 1988, and was noted to have bilateral ptosis in February 1989.  However, the existence of a ptosis was previously demonstrated.

Also received was an August 2008 VA optometry consult, in which the Veteran reported blurred vision in the right eye for many, many years which was gradually getting worse.  He said he had had right upper lid surgery in 1986, and that his right upper lid was low compared to the left ever since childhood.  In addition, his vision had been worse in the right eye since childhood.  The assessment was probable occlusion amblyopia of the right eye secondary to lid ptosis, apparently long-standing per Veteran history.  The optometrist also diagnosed asymptomatic cataracts, blepharitis, and posterior vitreous detachment, as well as pingueculae, none of which affected his vision.  He also had presbyopia, a refractive error.  See VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d). (Refractive errors of the eyes as such are not disease or injury within the meaning of applicable legislation for granting service connection.  38 C.F.R. §§ 3.303(c), 4.9.)

The Veteran does not contend, nor does the evidence otherwise suggest, that any of his more recently diagnosed asymptomatic cataracts, blepharitis, and posterior vitreous detachment were present in service or related to the claimed eye conditions.  As to the claimed conditions, the Veteran reiterated that the low upper lid (ptosis) and decreased vision had been present since childhood.  Therefore, although new, the evidence of these conditions is not material to the claim currently before the Board.  

In his notice of disagreement, dated in September 2009, the Veteran stated that upon his discharge, along with other medical discharge personnel, he was asked to sign a certain document or documents stating that he would receive VA compensation every month for his life's duration.  He explained that he neglected to sign this special document at that time.  He further stated that he was given 10 years to change his mind, and did so in 8 years, but was denied in 1976 and several times afterwards.  He feels that a record of this is in his VA files.  However, there is no record of such in the file, nor has the Board been able to find any legal authority that would authorize such an action.  His 1976 denial was of a claim for service connection, and not regarding this purported agreement.  Therefore, the Board finds that the Veteran's statement is not material, because, although new, it offers no possibility of substantiating the claim.  

For the above reasons, the claim for service connection for ptosis of the right eye with esotropia and amblyopia has not been reopened, as no new or material evidence has been received.  38 U.S.C.A. § 5108.  The July 1985 rating decision remains final.  38 U.S.C.A. § 7105.  

III.  Pension

The Veteran's claim for VA non-service-connected pension benefits was denied because he did not have the requisite service.  Applicable VA laws and regulations stipulate that in order for a Veteran to be entitled to pension benefits, he or she shall have served on active for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  Here, although the Veteran's service was during a period of war, i.e., the "Vietnam era," he did not serve on active duty for 90 days or more.  Instead, his active service was for 63 days.  

If the period of active service is less than 90 days, eligibility may be established if the veteran was separated from active service for a disability adjudged service-connected without presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. 
§ 1521(j)(2); 38 C.F.R. § 3.3(a)(3)(ii).

Here, the Veteran was discharged pursuant to medical board proceedings in June 1968, due to ptosis of the right eyelid, amblyopia of the right eye, and esotropia of the right eye, which were found to have existed prior to service and were not aggravated by active duty.  The Veteran was medically unfit for enlistment or induction.  According to the DD Form 214, the basis for separation was "because of not meeting medical fitness standards at the time of inductin."  

Accordingly, as the Veteran had less than 90 days of wartime service, and was not separated from service due to a service-connected disability, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  








	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim for service connection for ptosis of the right eye with esotropia and amblyopia is denied.  

Basic eligibility for nonservice-connected pension benefits is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


